Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “detecting interference based upon a point cloud, wherein detecting the interference comprises identifying that a point in the point cloud is based upon light signals emitted by a light source other than the lidar sensor system, and wherein a parameter is an identification of interference; wherein the lidar system, in response to receipt of the command signal, causes the light emitter to transition from emitting light signals with a first code therein to emitting light signals with a second code therein, wherein the first code is different from the second code, and further wherein the computing system transmits the command signal to facilitate avoidance of interference with respect to the light signals emitted by the light source other than the lidar sensor system” along with all other limitations of the claim. 
As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the point cloud is generated based upon light signals emitted by the lidar sensor system that include a first code; detecting interference based upon the point cloud, wherein the detecting the interference comprises identifying that a point in the point cloud is based upon a light signal emitted by a light source other than the lidar sensor system, and wherein a parameter is an identification of interference;
wherein the command signal is configured to cause the lidar sensor system to update the code included in the light signals emitted by the lidar sensor system such that the lidar sensor system transitions from emitting light signals with a first code to emitting light signals with a second code that is different from the first code” along with all other limitations of the claim. 
As to claim 19, the prior arts alone or in combination fail to disclose the claimed limitations such as, “receiving a point cloud generated by a lidar sensor system, wherein the point cloud is generated based upon light signals emitted by the lidar sensor system that include a first code, and wherein the lidar sensor system is mounted on or incorporated in the autonomous vehicle; detecting interference based upon the point cloud, wherein the detecting the interference comprises identifying that a point in the point cloud is based upon a light signal emitted by a light source other than the lidar sensor system, and wherein a parameter is an identification of interference; the lidar sensor system to update the code included in the light signals emitted by the lidar sensor system such that the lidar sensor system transitions from emitting light signals with a first code to emitting light signals with a second code that is different from the first code” along with all other limitations of the claim. 



 

Claims 2-10, 12-18 and 20 are allowable due to their dependencies. 
The closest references, MCCLOSKEY et al. (WO 2016032780 A1) and Chen et al. (US 20030208326 A1) and Shu et al. (US20180259645) [cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886